Case 1:20-cv-00539-SHR Document 49-1 Filed 10/06/20 Page 1 of 25

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROSE PALMER, NO. 1:20-CV-00539

ADMINISTRATRIX OF THE

ESTATE OF EVERETT PALMER,

JR., DECEASED CIVIL ACTION — LAW
Plaintiff

HON. SYLVIA H. RAMBO

 

ELECTRONICALLY FILED
YORK COUNTY, PENNSYLVANIA,
et all.
Defendants ORAL ARGUMENT REQUESTED
BRIEF IN SUPPORT OF

DEFENDANT AXON ENTERPRISE, INC.’S MOTION TO DISMISS, OR,
IN THE ALTERNATIVE, MOTION FOR SUMMARY JUDGMENT
Case 1:20-cv-00539-SHR Document 49-1 Filed 10/06/20 Page 2 of 25

 

TABLE OF CONTENTS
TABLE OF AUTHORITIES sssssjisvassssssgsszcsssnreaxccscssencctnoassassstteverssprivtovaasvorsscscsasersevs il
INTRODUCTION. 00.0... cecceccseceetsceeeecseeessseesseesecuseeeseusecseaseeseateneeeeneeeenaaserenettaatenaee® 1
PROCEDURAL HISTOR Y wavesssssssssssesssennsasunanerss coveeccanecasensvisnssiennssesssasvcveresovsoenes 2
STATEMENT OF FACTS .0.....cccscsssceseseeeeseceesseesceeesnsesessseersseeesseseesuseeseseseeesseeesneees 4
STATEMENT OF QUESTIONS INVOLVED.......ccccccssssessseeesneeenteeetsaeeeneeeeeesenaee 5
LEGAL STANDARD ......ccecceeecceeesecesseeseseesseeesneeseesaeeeesnesessueesssnerssanestageseaeserseensaeae 5
ARGUMENT cssssssssssessasssvscsevsssvasnssseaveassavensassessanseccoosnesesneaseeraeumressnecenmeeenseneanensnnasts 7

I. Plaintiff's Claims Against Axon Are Barred Because They Were Not
Brought Within the Two-Year Statute of Limitations. .........:ccseeeeeeees 7

Il. Plaintiff Fails to Sufficiently Plead Plausible Product Liability Claims
as a Matter of LaWisssssscssissssevanseavecconiersertersessonsaasseceesnsssunnamemasnaanoarennunensiins 11

A. Plaintiff's Negligent Marketing Claim Is Not Recognized in
Pennsylvania. ......ccceccesesccenecereessceseesescsssesseesecsaeeeseenseseessesssesaeseeeneeses 11

B. Plaintiff Fails to Adequately Plead a Claim for Negligent Design.... 12

1. Plaintiff Alleges No Facts to Support a Finding of

Negligence. ......ceecessessseeseessssesssscesseeeseeceseesseessseesseesenesssesnatennees 13

2. Plaintiff Alleges No Facts to Support a Finding of Product
Defect.,..enseareeseosnseronsancesonns ited (ess ssg Sin SUUeTET SESH INCIS SDN MUATEUTA BOER EARN ADES 14
Ill. Plaintiff Fails to Sufficiently Plead a Punitive Damages Claim................ 16
IV. Plaintiff's Wrongful Death and Survival Claims Fail..........ccccseseeseseeeees 17
CONCLUSION .......ccccccessessseeseccesecsesecesececeecenecensesessesessssasauceseeesseaseeeeeseeenseensessaeengss 18
ORAL ARGUMENT iasicscssssiscerossenmriassscctsaccanssveansnensmntssussuxecvenvesseucsessomenenexenoanen 18
Case 1:20-cv-00539-SHR Document 49-1 Filed 10/06/20 Page 3 of 25

TABLE OF AUTHORITIES
Cases

Aaron v. Wyeth, No. 2:07cv927, 2010 U.S. Dist. LEXIS 14581

(W.D. Pa. Feb. 19, 2010) sssisiesssscssssssssssnsvessvcrovessenscceninerseceansnenenasnrannsvencensnnecencess 15
Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986) ....ccccsscessessessesseesseeesseseeeeeeeees 6
Ashcroft v: Iqbal, 556 U.S. 662, (2009) dccuscanencnaeemcccmneenesomnanmnesiennrescenannnsnte 12
Baldino v. Castagna, 478 A.2d 807 (Pa. 1984) cissscsssssescrverssesssssecsccsssevereossevsntenees 12
Barnes v. Am. Tobacco Co., 161 F.3d 127 (31rd Cir. 1998) .....cccscsessesseesseseeseeeeeeees 8
Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) sicsssisisnsvcsssassscsacsssssrvenansvasvvonanensvans 6
Berrier v. Simplicity Mfg., Inc., 563 F.3d 38 (3rd Cir. 2009) .....ccccccesesseesseeesseeesees 15
Celotex Corp. v. Catrett, 477 U.S. 317 (1986) sscasssssconsesncsasccnerseveerecessneneveenceseeerenees 7
Fassett v. Sears Holdings Corp., 319 F.R.D. 143 (M.D. Pa. 2017) ..cccccceseeeeseeeees 15
Feld v. Merriam, 485 A.2d 742 (Pa. 1984) ..eceecccsscesssessseesseeseesesersersesessseesseeeneenes 16
Flanagan v. Martfive, LLC, No. 16cv1237, 2017 U.S. Dist. LEXIS 22861

(W.D. Pa. Feb. 17, 2017) sensssissarnnscccsascssisneauconsanamaenccits matin asamoibeaeaansenpannreeun aetuar 8
Garvin v. City of Phila., 354 F.3d 215 (rd Cir. 2003)....cccecsceseseessensenesereeseeneees 8,9
Habecker v. Clark Equip. Co., 36 F.3d 278 (3rd Cir. 1994) ...ccccescsessseseesseeeeneenees 15
Hutchinson v. Luddy, 870 A.2d 766 (Pa. 2005).......:sssscseeseeeereeesetssseeeeseceneeeeeseeseens 16
Jackson v. Louisville Ladder, Inc., No. 11-1527, 2011 U.S. Dist. LEXIS 135086,
(M.D. Pa. Nov. 23, 2011) ..cccccccecescssscscsssesseeseseeseasesecssecsaseseececeaesearereeenaeeneeeaeey 13
Kosmack v. Jones, 807 A.2d 927 (Pa. Commw. Ct. 2002)......ccccecssessseeseereeeeeereeees 14
McClellan v. HMO, 604 A.2d 1053 (Pa. Super. 1992) wocccecccceccccessessesesteeesesereeeneees 7

i
Case 1:20-cv-00539-SHR Document 49-1 Filed 10/06/20 Page 4 of 25

Moyer v. Rubright, 651 A.2d 1139 (Pa. Super. Ct. 1994) ...cceescceseeseeeeteeseneneeneees 17
Phillips v. Cricket Lighters, 841 A.2d 1000 (Pa. 2003)....cc:ccssesessseseeeeeeeseeneeneraees 13
Phillips v. Cricket Lighters, 883 A.2d 439 (Pa. 2005)...cccssceseeseereeeeteeteeenneeenens 16
Rizzo v. Haines, 555 A.2d 58 (Pa. 1989) segssesussvsspuanasnsnernonerersiaticosnnmeraaonnuevevens 16
Robinson v. Johnson, 313 F.3d 128 (3rd Cir. 2002) ....cccecccecsssesssceeeseeeseseeeseeseeeeeens 6
Salvio v. Amgen, Inc., 810 F.Supp.2d 745 (W.D. Pa. 2011)..cccccececseseeseeteeeenseenes 1]
Sands v. McCormick, 502 F.3d 263 (3rd Cir. 2007) 0... .eseesccsesceeseecsssessseseesenseeneees 6
S.B. v. Ortho-McNeil-Janssen Pharms., 2013 Phila. Ct. Com. Pl. LEXIS 187,

(June 12, 2013) scasssasvecssenissxacscsesaniessncsuasisvasenaceearsemauanenmsarcanccnsraaseemnuasseanss ui
Smith v. Yamaha Motor Corp., 5 A.3d 314 (Pa. Super. 2010) .......eeeseeseeeeeeeeseees 15
Taylor v. Tumolo, No. 19-4533, 2020 U.S. Dist. LEXIS 55624

(E.D. Pa. March 31, 2020) cecssavsssipsarenessiincnvansunanmerninemnrnsar a camremsncaneiess 8
Van Buskirk v. Carey Canadian Mines, Ltd., 760 F.2d 481

(Brd Cir. 1985) sescssvenssvesssnvasseasasesensnsessensvanccsuecsnnnannnesencaneedecoresneanaceensntaneetenenernnnnenens 7
White v. Pocono Psychiatric Assocs., 36 Pa. D. & C.5th 424 (C.P. 2014)... 8
Wolfe v. McNeil-PPC, Inc., 773 F.Supp.2d 56] (E.D. Pa. 2011) ...eeceeeseteeeeeeeees 1]
Other Authorities

Restatement (Second) of Torts § 908(2) .....cccccsessseeceessensseeeeeessessenaeeeseesneeeeseneeerees 16
Rules

Fed. R. Civ. P. 4 c.ccccccsccccsssessessseeeecenneeeeesseneessnnneeeneenseceeeseesseseseeeaseneeesesessasarensaeerenss 10
Fed. R. Civ. P. 8 sssssivscierrccsenseccscecissnccesusavussueccsuvesaueussnanveneveteoncansenatevasmsaannarwomneanens 12

ili
Case 1:20-cv-00539-SHR Document 49-1 Filed 10/06/20 Page 5 of 25

Fed. R. Civ. P. 12 .c.cccccssccssccssccsssseessecessecessceseersececeeecsssssnaseesceeeesseesseesseeeseeeees 5, 6, 12
Fed. R. Civ. P. S:assssiccsnssssuasaessanvexessvnaverccassoncascxcsnsonsansvaseunanessannunsvaanconsaneanvacensmnacaanns 9
Fed. R. Civ. P. 56 sxscsssmeseronssconengnerensnennenenerensnsmanessivnsednsdnnssisnaiicavidoluammiustsonmapesnsieevaata 6
Statutes

42 Pa.C.S. § 5524 ..ccsnneonssnnnesusesyaisns susvissVSaus Neu petessslabiasicadincapanileseda specks wronseaeceinvecesen 7
AD Pa.C.S. § 830] oocececcccesessessecseeseeseeseeeeeseesceessesesaseessceseseecseeseseeesaeeaseaeeasenaseaeeaeees 17
AQ) Pat .Sx § GOD wm. error eRe c cece cares igen geaeeontagessosssongeesatrscesoeesuss4ee sstRGRORGWSM 17

iv
Case 1:20-cv-00539-SHR Document 49-1 Filed 10/06/20 Page 6 of 25

INTRODUCTION

This action involves the death of Everett Palmer, Jr. (“Mr. Palmer”) who,
according to Plaintiff Rose Palmer’s (“Plaintiff”) own allegations, died from
“asphyxiation [] likely caused by physical abuse, restraint, and the application of a
spit-hood.” First Amend. Compl. (“FAC”) (Dkt. 26) at § 108. Plaintiff,
administratrix of Mr. Palmer’s Estate, commenced this action on April 1, 2020 by
filing the first Complaint. That Complaint brought claims against over a dozen
defendants, but did not name Defendant Axon Enterprise, Inc. (“Axon”) or assert
any claims against it.

Despite Plaintiff's assertion that Mr. Palmer died of asphyxiation, Plaintiff
now attempts to assert claims against Axon relating to the alleged use of a TASER®
conducted energy weapon (“CEW”) on Mr. Palmer at some point before his death.
FAC 4 81, 84-85. However, all of Plaintiff's claims against Axon are time-barred,
as Axon did not receive notice of the lawsuit and did not otherwise know it would
be made a party to the action until August 3, 2020, nearly 4 months after the
expiration of the 2-year statute of limitations.

Additionally, Plaintiff's First Amended Complaint fails to sufficiently allege
plausible claims against Axon and therefore fails as a matter of law. Accordingly,
Plaintiff's First Amended Complaint and all of her claims against Axon should be

dismissed with prejudice.
Case 1:20-cv-00539-SHR Document 49-1 Filed 10/06/20 Page 7 of 25

PROCEDURAL HISTORY

Plaintiff filed the first Complaint in this action on April 1, 2020 in the United
States District Court for the Middle District of Pennsylvania. See Compl. (Dkt. 1).
The first Complaint brought claims against over a dozen defendants, including York
County, the York County Prison Board, the Prison’s Warden, a York County
Coroner, York County’s District Attorney, York County’s Solicitor and Deputy
Solicitor, three York County’s Commissioners, York County’s Controller, a former
York County Sheriff, and President Judge of York County Court of Common Pleas
(“County Defendants”). See Dkt. 1 at F§ 4-22. Also named were York County
Prison’s medical provider Prime Care Medical Inc., Forensic Pathology Associates,
the Forensic Pathology employee who performed Mr. Palmer’s autopsy, as well as
various John Does, including Prison Guards, employees of Prime Care, and
unidentified manufacturers of “spit hoods, tasers and/or yet to be identified restraint
devices” used within the prison. Jd.

Per a stipulation between the named parties (Dkt. 24), which did not include
Axon, Plaintiff amended her Complaint on July 9, 2020 to name Axon Enterprise,
Inc., and identified many of the John Doe employees from her original Complaint.

See FAC at JJ 4-12. Regarding Axon, now named for the first time, Plaintiff alleged
Case 1:20-cv-00539-SHR Document 49-1 Filed 10/06/20 Page 8 of 25

that it manufactured the “TASER X26” CEW! used by defendant officers at York
County Prison. See Id. at J] 9, 161. Of the First Amended Complaints’ nine counts,
only Count VI for product liability is brought against Axon. See Id. at J 160-167.
Plaintiff's “WHEREFORE” clause following Count VI also appears to assert claims
for punitive damages, wrongful death, and survival against Axon. See Jd. at Count
VI.

Prime Care and the County Defendants answered Plaintiff's First Amended
Complaint in late July and early August, respectively. See Prime Care’s Answ. (DKt.
28); County Defs.’ Answ. (Dkt. 43).

Around that same time, Plaintiff sent Axon a request to waive formal service.
See Waiver of the Service of Summons (Dkt. 44) (7/24/2020, the date when this
request was sent[.]”). Axon received the waiver request on August 3, 2020, along
with a copy of Plaintiff's First Amended Complaint. Aff. of Kelly Greenberg
(“Aff.”) (Ex. 1) at § 6. Axon agreed to waive service on August 6, 2020. See Dkt.
44, Axon moved, with Plaintiff's concurrence, to extend Axon’s responsive
pleading deadline to October 6, 2020, which the court granted. See Axon’s Mot. for

Extn. (Dkt. 46); Order Granting Axon’s Mot. for Extn. (Dkt. 48).

 

' TASER® is a registered trademark of Axon. As an acronym, TASER is always
written in all capital letters. Axon manufacturers TASER CEWs, not “tasers.” CEW
is synonymous with ECD (Electronic Control Device), CED (Conducted Energy
Device), and ECW (Electronic Control Weapon).

3
Case 1:20-cv-00539-SHR Document 49-1 Filed 10/06/20 Page 9 of 25

STATEMENT OF FACTS

Axon had no notice of either Plaintiff's original Complaint or her First
Amended Complaint until August 3, 2020. Aff. at 4. Axon also did not otherwise
know that it would be made a party to the action. See Id. at 75. Notice first came
on August 3, 2020, when Axon received Plaintiffs request to waive service of the
summons, along with a copy of the First Amended Complaint. See Jd. at 6. Axon
agreed to the request and promptly returned the executed Waiver of Service of
Summons form on August 6, 2020. See Dkt. 44.

Plaintiff alleges the following in her First Amended Complaint:

Plaintiff's son, Everett Palmer, Jr., died on April 9, 2018 while in the custody
of the York County Prison. FAC J 1. Plaintiff alleges that York County correctional
officers drugged Mr. Palmer, used excessive force to include hands-on physical
force, a TASER CEW, restraint chair and spit hood, then failed to obtain emergency
medical care. See Id. at Jf 14-98. Plaintiff also alleges that various County officials
sought to “cover-up” the events surrounding Mr. Palmer’s death. See Jd. at fj 105-
115.

Mr. Palmer “was declared dead at a local hospital . . . as a result of
asphyxiation.” Jd. at ] 98. The autopsy report concluded similarly: “[T]he findings
detailed in the autopsy included microscopic changes consistent with hypoxic

ischemia and lead to the unambiguous medical conclusion that [Mr. Palmer] died
Case 1:20-cv-00539-SHR Document 49-1 Filed 10/06/20 Page 10 of 25

from asphyxiation.” Jd. at] 107. Plaintiff's First Amended Complaint specifically
alleges that “[t]his asphyxiation was likely caused by physical abuse, restraint, and
the application of a spit-hood.” Jd. at § 108. Importantly, Plaintiff does not allege
that Axon’s CEW caused or otherwise contributed to Mr. Palmer’s death. Jd.
STATEMENT OF QUESTIONS INVOLVED

Question 1: Are Plaintiff's claims against Axon barred by the applicable
statutes of limitations?

Suggested Answer: Yes.

Question 2: Do Plaintiffs product liability claims fail as insufficiently pled?

Suggested Answer: Yes.

Question 3: Does Plaintiff's punitive damages claim fail as insufficiently
pled?

Suggested Answer: Yes.

Question 4: Do Plaintiff's wrongful death and survival claims fail as
insufficiently pled?

Suggested Answer: Yes.

LEGAL STANDARD

A motion to dismiss under Fed. R. Civ. P. 12(b)(6) tests the legal sufficiency

of the complaint. It provides for dismissal of the complaint, in whole or in part, if

the plaintiff failed to state a claim on which relief can be granted. Fed. R. Civ. P.
Case 1:20-cv-00539-SHR Document 49-1 Filed 10/06/20 Page 11 of 25

12(b)(6). The moving party bears the burden of showing that no claim has been
stated. Dismissal is appropriate where, accepting the facts alleged in the complaint
as true, the plaintiff has not pleaded sufficient “facts to state a claim to relief that is
plausible on its face[.]” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). In
resolving a motion to dismiss, the court considers the complaint, attached exhibits,
and matters of public record. See Sands v. McCormick, 502 F.3d 263, 268 (3rd Cir.
2007).

Although Rule 12(b) does not expressly permit a party to raise a limitations
defense through a motion to dismiss, the Third Circuit does when “the time alleged
in the statement of a claim shows that the cause of action has not been brought within
the statute of limitations.” Robinson v. Johnson, 313 F.3d 128, 135 (3rd Cir. 2002)
(quotation omitted).

As for summary judgment, it is proper “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). A material fact is one that may affect the
outcome of the suit under the applicable law. Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 248 (1986). Moreover, a party can support an assertion that a fact “cannot
be” disputed through affidavits or declarations. Fed. R. Civ. P. 56(c)(5).

When a moving party shows an absence of evidence to support the non-

moving party’s claims, the latter must “go beyond the pleadings and by [its] own
Case 1:20-cv-00539-SHR Document 49-1 Filed 10/06/20 Page 12 of 25

affidavits, or by the depositions, answers to interrogatories, and admissions on file,
designate specific facts showing that there is a genuine issue for trial.” See Celotex
Corp. v. Catrett, 477 U.S. 317, 324 (1986). If that party fails to sufficiently show
the existence of an element essential to their claim, on which they would have the
burden at trial, summary judgment should be granted. Jd. at 322-23.

ARGUMENT

IL. Plaintiff's Claims Against Axon Are Barred Because They Were
Not Brought Within the Two-Year Statute of Limitations.

Plaintiff's First Amended Complaint purports to bring product liability,’
punitive damages,’ wrongful death, and survival claims* against Axon. All of these
claims are subject to a two-year statute of limitations. See Br. at 7 n.2-4. The
limitations periods for these claims began to run when Mr. Palmer died on April 9,

2018 and expired two years later on April 9, 2020. See, e.g., Flanagan v. Martfive,

 

2 Negligence and strict liability actions for personal injuries must be brought within
two years in Pennsylvania. See 42 Pa.C.S. § 5524(2). See also Van Buskirk v. Carey
Canadian Mines, Ltd., 760 F.2d 481, 487 (3rd Cir. 1985) (“Federal courts sitting in
diversity cases must apply the substantive laws of the states in which they sit, and
statutes of limitations are considered substantive.”) (citation omitted).

3 In Pennsylvania, punitive damages do “not constitute a cause of action in and of
itself. Rather, a request for punitive damages is merely incidental to a cause of
action.” McClellan v. HMO, 604 A.2d 1053, 1061 (Pa. Super. 1992) (citation
omitted). “Thus, if no cause of action exists, then no independent action exists for a
claim of punitive damage since punitive damages is only an element of damages.”
S.B. v. Ortho-McNeil-Janssen Pharms., 2013 Phila. Ct. Com. Pl. LEXIS 187, *88
(June 12, 2013) (Ex. 6) (brackets, emphasis, and quotation omitted).

4 Pennsylvania wrongful death and survival actions must be brought within two
years. See 42 Pa.C.S. § 5524(2).
Case 1:20-cv-00539-SHR Document 49-1 Filed 10/06/20 Page 13 of 25

LLC, No. 16cv1237, 2017 U.S. Dist. LEXIS 22861, at *7 (W.D. Pa. Feb. 17, 2017)
(Ex. 2) (“The applicable Pennsylvania statute of limitations for a product liability
case is two years.”); White v. Pocono Psychiatric Assocs., 36 Pa. D. & C.5th 424,
435 (C.P. 2014) (“The statute of limitations for wrongful death or survival actions is
two years[.] Ms. Steele passed away on April 8, 2011. The statute of limitations
therefore expired on April 8, 2013[.]”). Thus, in order to proceed against Axon,
Plaintiff had to bring her claims by April 9, 2020. See Barnes v. Am. Tobacco Co.,
161 F.3d 127, 149 Grd Cir. 1998) (“[A] plaintiff must bring a claim before the
applicable statute of limitations expires.”).

But Plaintiff failed to bring any claim against Axon by the time the applicable
statute of limitations elapsed on April 9, 2020. Admittedly, Plaintiffs original
Complaint, filed on April 1, 2020, could have satisfied the statute of limitations had
Axon been named; however, it was not. Plaintiff instead brought product liability
claims against John Doe Corporations 1-5. See Compl. at Count VI (“Count VI:
Product Liability[,] Plaintiff v. John Doe Corporations 1-5”). But naming John Doe
Defendants did not stop the clock. See Taylor v. Tumolo, No. 19-4533, 2020 U.S.
Dist. LEXIS 55624, at *40-41 (E.D. Pa. March 31, 2020) (Ex. 3) (“‘[NJaming...a
John Doe defendant in a complaint does not stop the statute of limitations from

999

running or toll the limitations period as to that defendant.’”) (quoting Garvin v. City

of Phila., 354 F.3d 215, 220 Grd Cir. 2003).
Case 1:20-cv-00539-SHR Document 49-1 Filed 10/06/20 Page 14 of 25

Nor does Plaintiff's subsequent naming of Axon in her First Amended
Complaint save her claims because Plaintiff failed to meet the necessary conditions
for it to relate back to the original Complaint. Plaintiff's First Amended Complaint,
which substituted Axon for the earlier John Doe defendants, was filed on July 9,
2020, after the statute of limitations elapsed. See FAC. Such an amendment
amounts to a party substitution under Fed. R. Civ. P. 15(c). See Garvin v. City of
Phila., 354 F.3d 215, 220 (3rd Cir. 2003) (“Replacing the name John Doe with a
party’s real name amounts to the changing of a party or the naming of a party under
Rule 15(c)[.]”). For Plaintiff's First Amended Complaint to relate back to her
original Complaint (and thus bring the commencement of her claims against Axon
within the applicable statute of limitations) under Fed. R. Civ. P. 15(c), three
conditions must be satisfied:

1) the claim or defense set forth in the amended pleading
arose out of the conduct, transaction or occurrence set
forth in the original pleading;

2) within the time period provided in Rule 4(m), the party or
parties to be added received notice of the institution of the

suit and would not be prejudiced in maintaining a defense;
and

3) the party sought to be added knew that, but for a mistake
concerning his or her identity, he or she would have been
made a party to the action.

Taylor, 2020 U.S. Dist. LEXIS 55624, at *41 (quoting Garvin, 354 F.3d at 222).
Case 1:20-cv-00539-SHR Document 49-1 Filed 10/06/20 Page 15 of 25

Plaintiff fails to satisfy the second and third conditions. For the second, Rule
4(m) provides a 90-day period for service.> Accordingly, Plaintiff was required to
notify Axon of the suit within 90 days following the filing of her original Complaint,
i.c., before June 30, 2020. See Garvin, 354 F.3d at 221 (“The parties to be brought
in by amendment must have received notice of the institution of the action within
[the then-applicable] 120 days following the filing of the action, the period provided
for service of the complaint by Rule 4(m)[.]”). Plaintiff failed to do so.

Nothing in the pleadings shows that Plaintiff notified Axon of the Complaint
before June 30, 2020. To the contrary, the publicly filed documents prove the
opposite: Axon was sent the waiver of service on July 24, 2020, and Axon returned
the waiver on August 6, 2020. See Dkt. 44. Accordingly, this action should be
dismissed against Axon.

Even if resolution on the pleadings cannot be made, the Affidavit of Kelly
Greenberg establishes that Plaintiff failed to notify Axon of the Complaint—
formally or informally—by June 30, 2020, and that Axon did not receive such notice
from any other party, individual, or entity by that deadline. Axon did not receive

notice of Plaintiff's suit until August 3, 2020, when Axon received Plaintiffs request

 

> Rule 4(m) formerly provided a 120-day period of service. See Fed. R. Civ. P. 4 at
Committee Notes on Rule — 2015 Amendment. “The presumptive time for serving
a defendant [wa]s reduced from 120 days to 90 days” in 2015, 5 years before Plaintiff
filed the instant action. Jd.

10
Case 1:20-cv-00539-SHR Document 49-1 Filed 10/06/20 Page 16 of 25

to waive service of the summons and a copy of the First Amended Complaint. Aff.
at [7 4, 6. Ms. Greenberg’s Affidavit also establishes that, prior to August 3, 2020,
Axon did not know that it was a named Defendant to the action. Id. at § 5.

In short, Plaintiff failed to bring her claims against Axon within the applicable
statute of limitations. Dismissal of Plaintiff's First Amended Complaint and all of
her claims against Axon with prejudice is therefore warranted.

Il. Plaintiff Fails to Sufficiently Plead Plausible Product Liability
Claims as a Matter of Law.

Plaintiff's Amended Complaint purports to bring product liability claims
against Axon, describing them as claims for “negligent design and marketing.” See,
e.g., FAC at J 164 (“The negligent design and marketing of the TASER regularly
leads to its overuse on subjects.”). These claims fail as a matter of law because they
are insufficiently pled.

A. Plaintiff’s Negligent Marketing Claim Is Not Recognized in
Pennsylvania.

To the extent Plaintiff asserts a negligent marketing claim against Axon, it
finds no support under Pennsylvania law. See Salvio v. Amgen, Inc., 810 F.Supp.2d
745, 751 (W.D. Pa. 2011) (“Pennsylvania does not recognize claims for negligent
failure to test or negligent marketing.”) (citation omitted); Wolfe v. McNeil-PPC,
Inc., 773 F.Supp.2d 561, 570 (E.D. Pa. 2011) (“Pennsylvania does not recognize a

tort for negligent marketing.”) (citations omitted). Pennsylvania permits negligent

11
Case 1:20-cv-00539-SHR Document 49-1 Filed 10/06/20 Page 17 of 25

marketing claims only in highly limited circumstances—i.e., when a pharmaceutical
manufacturer’s overpromotion of a drug effectively negates adequate warnings.
Baldino v. Castagna, 478 A.2d 807, 810 (Pa. 1984) (recognizing “a cause of action
against drug manufacturers for the overpromotion of a drug that nullify otherwise
adequate warnings”).

The narrow circumstances described in Baldino obviously do not exist in this
case. Further, Plaintiff pleads absolutely no facts regarding Axon’s marketing
practices of the subject CEW and therefore makes no averments that Axon’s
marketing negated any warnings that Axon provided about the product.
Accordingly, Plaintiff's negligent marketing claim fails as a matter of law.

B. Plaintiff Fails to Adequately Plead a Claim for Negligent
Design.

Federal Rule of Civil Procedure 8(a)(2) requires a complaint to contain “a
short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required; however, the
pleading must contain more than “an unadorned, the-defendant-unlawfully-harmed-
me accusation,” “labels and conclusions,” “a formulaic recitation of the elements of
a cause of action,” or “naked assertion[s].” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (quotations and citations omitted).

When considering a motion to dismiss under Rule 12(b)(6), the District Court

should conduct a two-pronged analysis. Jd. at 679. It should first ask whether the

12
Case 1:20-cv-00539-SHR Document 49-1 Filed 10/06/20 Page 18 of 25

pleading properly asserts “well-pleaded factual allegations” or whether it instead
merely asserts “legal conclusions that [are not] entitled to the assumption of truth.”
Id. at 679-80 (quotations and citations omitted). If the factual allegations are well
pleaded, the court should assume their veracity and should then ask whether the
factual allegations “plausibly give rise to an entitlement to relief” Jd. at 679.

Plaintiffs First Amended Complaint fails the first prong of this two-pronged
analysis. As explained below, Plaintiffs First Amended Complaint fails to set forth
any factual allegations to support a claim for negligent design.

1. Plaintiff Alleges No Facts to Support a Finding of Negligence.

To state a claim for negligence, including for negligent design, a plaintiff must
allege sufficient facts to support a finding that: (1) the manufacturer owed a duty to
the plaintiff; (2) the defendant breached that duty; (3) such a breach caused plaintiff’ s
injuries; and (4) actual loss or damage. Jackson v. Louisville Ladder, Inc., No. 11-
1527, 2011 U.S. Dist. LEXIS 135086, at *5 (M.D. Pa. Nov. 23, 2011) (Ex. 4) (citing
Phillips v. Cricket Lighters, 841 A.2d 1000, 1008 (Pa. 2003)). Plaintiff's First
Amended Complaint does not even recite these basic elements, let alone any factual
allegations to support them. Specifically, Plaintiff does not allege that Axon owed
a duty to Mr. Palmer or Plaintiff; Plaintiff does not articulate what precise duty Axon
breached or how Axon breached that duty; and, Plaintiff does not allege any facts

regarding how that breach proximately caused Mr. Palmer’s death.

13
Case 1:20-cv-00539-SHR Document 49-1 Filed 10/06/20 Page 19 of 25

In fact, the First Amended Complaint specifically alleges that the conduct
and/or omissions of other defendants caused Mr. Palmer’s death. Specifically, it
alleges that Mr. Palmer “was declared dead at a local hospital . . . as a result of
asphyxiation,” FAC at {| 98, and that “the findings detailed in the autopsy included
microscopic changes consistent with hypoxic ischemia and lead to the unambiguous
medical conclusion that [Mr. Palmer] died from asphyxiation.” Jd. at 4 107.
Plaintiff's First Amended Complaint then alleges—unequivocally—that “[t]his
asphyxiation was likely caused by physical abuse, restraint, and the application of a
spit-hood.” Jd. at ¢ 108. Nowhere in the First Amended Complaint does Plaintiff
allege any fact supporting a finding that Axon’s CEW or conduct caused or
otherwise contributed to Mr. Palmer’s death.

These failures, alone, warrant the dismissal of Plaintiff's negligence claim.

2. Plaintiff Alleges No Facts to Support a Finding of Product
Defect.

Ordinary negligent design defect cases require proof that the harm caused by
the product at issue could have been avoided by adding a feasible alternative design.
Thus, courts considering the question have found a feasible alternative design to be
an essential element of negligent design defect under Pennsylvania law. See, e.g.,
Kosmack vy. Jones, 807 A.2d 927, 931 (Pa. Commw. Ct. 2002) (“[A] plaintiff bears
the burden of establishing that there is an alternative design” in negligent design

defect cases), allocatur denied, 847 A.2d 1289 (2003); Berrier v. Simplicity Mfg.,

14
Case 1:20-cv-00539-SHR Document 49-1 Filed 10/06/20 Page 20 of 25

Inc., 563 F.3d 38, 64 (3rd Cir. 2009) (“The determination of whether a product was
negligently designed turns on whether ‘an alternative, feasible, safer design would

999

have lessened or eliminated the injury plaintiff suffered.’”) (quoting Habecker v.
Clark Equip. Co., 36 F.3d 278, 281 (3rd Cir. 1994)) (applying Pennsylvania law),
Aaron v. Wyeth, No. 2:07cv927, 2010 U.S. Dist. LEXIS 14581, at *31 (W.D. Pa.
Feb. 19, 2010) (Ex. 5) (negligent design defect claim fails where “[p]laintiff failed
to provide any record evidence that there was an alternate, feasible, safer design[.]”);
see also Smith v. Yamaha Motor Corp., 5 A.3d 314, 322-23 (Pa. Super. 2010)
(requiring proof of alternative design for all-terrain vehicle); Fassett v. Sears
Holdings Corp., 319 F.R.D. 143, 150 (M.D. Pa. 2017) (in determining discovery
dispute, finding that proof of negligent and strict liability design claims “necessarily
entails” establishment of alternative, feasible, safer design).

At a minimum, Plaintiff must specify the nature of the alleged defect in the
subject CEW. See, e.g., Jackson, 2011 U.S. Dist. LEXIS 135086 at *5-7 (dismissing
negligence and strict liability claims where plaintiff failed to allege any facts, other
than mere legal conclusions, to support finding of product defect). Plaintiff fails to
do so. Indeed, the First Amended Complaint identifies no defect in the subject CEW
and, instead, refers only to a conclusory “negligent design.” Further, the First

Amended Complaint fails to identify any alternative, feasible, safer design or

provide factual support that such a design exists.

15
Case 1:20-cv-00539-SHR Document 49-1 Filed 10/06/20 Page 21 of 25

For these reasons, Plaintiffs negligent design claim is insufficient as a matter
of law and should be dismissed.

Ill. Plaintiff Fails to Sufficiently Plead a Punitive Damages Claim.

The First Amended Complaint purports to bring a punitive damages claim
against Axon. See FAC at Count VI, WHEREFORE (“Plaintiff demands judgment
in her favor, and against Defendants . . ., in an amount in excess of One Million
Dollars ..., including . . . punitive and exemplary damages as provided by law[.]”).
Under Pennsylvania law, punitive damages are awarded only in rare instances to
punish and deter outrageous, extreme, and egregious behavior. Phillips v. Cricket
Lighters, 883 A.2d 439, 446 (Pa. 2005) (“Punitive damages . . . are not awarded to
compensate the plaintiff for her damages, but rather to heap an additional
punishment on a defendant who is found to have acted in a fashion which is
particularly egregious.”). A defendant must have engaged in conduct that is
malicious, wanton, reckless, willful, or oppressive to warrant punitive
damages. Rizzo v. Haines, 555 A.2d 58, 69 (Pa. 1989). Punitive damages may only
be awarded because the defendant’s conduct was outrageous, because the
defendant’s motive was evil, or because the defendant acted with reckless
indifference to the rights of others. Hutchinson v. Luddy, 870 A.2d 766, 770 (Pa.
2005) (quoting Feld v. Merriam, 485 A.2d 742, 747 (Pa. 1984)); see also

Restatement (Second) of Torts § 908(2).

16
Case 1:20-cv-00539-SHR Document 49-1 Filed 10/06/20 Page 22 of 25

Plaintiffs First Amended Complaint contains no factual allegations to support
a punitive damages finding. It does not allege that Axon engaged in any type of
malicious, wanton, reckless, willful, or oppressive behavior. Indeed, much like the
purported product liability claims, the First Amended Complaint fails to even set
forth the basic elements of a punitive damages claim. Thus, Plaintiffs punitive
damages claim against Axon is insufficiently pled and should be dismissed.

IV.  Plaintiff?s Wrongful Death and Survival Claims Fail.

Plaintiff appears to bring wrongful death® and survival claims’ against Axon.
See FAC at Count VI, WHEREFORE (“Plaintiff demands judgment in her favor,
and against Defendants . . ., in an amount in excess of One Million Dollars . . .,
including both survival and wrongful death damages[.]”). Both a wrongful death
action and a survival action are derivative of the original tort. Moyer v. Rubright,
651 A.2d 1139, 1143 n.3 (Pa. Super. Ct. 1994) (“Both actions are derivative of the

original tort[.]”). Because Plaintiff has failed to sufficiently state any product

 

6 Pennsylvania’s Wrongful Death Statute provides: “An action may be brought...
to recover damages for the death of an individual caused by the wrongful act or
neglect or unlawful violence or negligence of another if no recovery for the same
damages claimed in the wrongful death action was obtained by the injured individual
during his lifetime and any prior actions for the same injuries are consolidated with
the wrongful death claim so as to avoid a duplicate recovery.” 42 Pa.C.S. §8301.

7 Pennsylvania’s Survival Statue provides: “All cause of action or proceedings, real
or personal, shall survive the death of the plaintiff or of the defendant, or the death
of one or more joint plaintiffs or defendants.” 42 Pa.C.S. $8302.

17
Case 1:20-cv-00539-SHR Document 49-1 Filed 10/06/20 Page 23 of 25

liability claims against Axon, her wrongful death and survival claims must also fail.
Therefore, Plaintiff's wrongful death and survival claims should be dismissed.
CONCLUSION

For the foregoing reasons, Plaintiff Rose Palmer’s Amended Complaint and
all of her claims against Defendant Axon Enterprise, Inc. should be dismissed in
their entirety with prejudice. In the alternative, there exists no dispute of material
fact and Defendant Axon Enterprise, Inc. should be granted summary judgment as a
matter of law.

ORAL ARGUMENT

Defendant Axon Enterprise, Inc. respectfully requests a hearing on its Motion

to Dismiss, or, in the Alternative, Motion for Summary Judgment and any opposition

thereto.

18
Case 1:20-cv-00539-SHR Document 49-1 Filed 10/06/20 Page 24 of 25

Dated: October 6, 2020

Respectfully submitted,

/s/ Kali Enyeart Book

GOODELL, DEVRIES, LEECH & DANN, LLP
Kali Enyeart Book MDPA Admitted

(PA Bar No. 308983)

One South Street

20° Floor

Baltimore, MD 21202

Phone: 410-783-4000

Fax: 410-783-4040

kbook@gdldlaw.com

 

Attorney for Defendant
Axon Enterprise, Inc.

19
Case 1:20-cv-00539-SHR Document 49-1 Filed 10/06/20 Page 25 of 25

CERTIFICATE OF COMPLIANCE
Pursuant to Local Rule 7.8(b)(2) for the United States District Court for the
Middle District of Pennsylvania, I hereby certify that the Brief in Support of
Defendant Axon Enterprise, Inc.’s Motion to Dismiss, or, in the Alternative, Motion
for Summary Judgment complies with the word count limit and does not exceed
5,000 words. Certification is reliant on the word-processing system used to prepare
the foregoing brief. The foregoing brief contains 4255 words.

/s/ Kali Enyeart Book

GOODELL, DEVRIES, LEECH & DANN, LLP
Kali Enyeart Book MDPA Admitted

(PA Bar No. 308983)

One South Street

20" Floor

Baltimore, MD 21202

Phone: 410-783-4000

Fax: 410-783-4040

kbook@gdldlaw.com

Attorney for Defendant
Axon Enterprise, Inc.
